Order
PER CURIAM.
Myrtle Canady appeals the trial court’s judgment for the respondents, the former and present directors of the State Department of Social Services, Division of Family Services, and the State Department of Health, on her claim that she was owed money by the State for child care sendees that she had provided over a period of years from 1984 to 1994.
Although the appellant raises what she denominates as four points on appeal, her claims in Points I and III are essentially the same. In those points, she claims that the trial court erred in entering judgment for the respondents on her breach of contract claim because it was against the *506weight of the evidence. In Point II, she claims that the trial court erred in admitting, over her objection, certain exhibits of the respondents because that evidence was not provided in discovery as requested. In Point IV, she claims that the trial court erred in entering judgment for the respondents on her quantum meruit claim because it was against the weight of the evidence.
Affirmed. Rule 84.16(b).